DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 14, 15, 16A and 16B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29d (figure 3); and 63 (figure 5B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 19 is objected to because of the following informalities.  Appropriate correction is required.
            In claim 19, lines 3-4, “the plurality of grooves” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. (US 2018/0292776).
Ino et al. (…776) disclose an optical sensor (31) comprising: a light-emitting element (33) that irradiates, with light, a target region to be irradiated set in one part of a surface of a rotating body (12a) that rotates ([0063]-[0065]); a light receiving unit (35) including one or more light-receiving elements that receive diffused reflection light from the target region to be irradiated ([0056]; [0060]; [0072]; and [0075]); and a housing (37) provided covering the light-emitting element and the light receiving unit, wherein the housing includes: a first opening through which light from the light-emitting element passes ([0075]; and figures 4 and 5A); and a second opening through which the diffused reflection light passes ([0075]; and figures 4 and 5A), and the first opening is arranged so that: the target region to be irradiated is distanced, in a first direction, from a point of intersection between a normal line of a mounting surface of the light-emitting element passing through a center of the light-emitting element and the surface of the rotating body, the first direction being a movement direction of the rotating body, and the target region to be irradiated is distanced from the point of intersection in a second direction, the second direction being perpendicular to the first direction and parallel to a rotation axis of the rotating body ([0059]-[0060]; [0083]; and figures 3-5A) [see Applicant’s claim 13].  

Allowable Subject Matter
Claims 1-12 and 14-22 are allowed.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Sawayama et al. (US 2004/0251435) and Ishizumi et al. (US 2015/0211992) disclose an optical sensor.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 21, 2022